


110 HR 4155 IH: Pisgah National Forest Boundary

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4155
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Shuler (for
			 himself and Mr. Etheridge) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To adjust the boundaries of Pisgah National Forest in
		  McDowell County, North Carolina.
	
	
		1.Short titleThis Act may be cited as the
			 Pisgah National Forest Boundary
			 Adjustment Act of 2007.
		2.Boundary
			 adjustment, Pisgah National Forest, North Carolina
			(a)Boundary
			 adjustmentThe boundaries of
			 Pisgah National Forest in McDowell County, North Carolina, are hereby modified
			 to include a parcel of land consisting of approximately 335 acres, of which
			 approximately 239 acres are owned by the United States and administered by the
			 Forest Service, as generally depicted on the map entitled Proposed
			 Proclamation Boundary Change, Grandfather Ranger District, Pisgah National
			 Forest and more particularly delineated and described according to the
			 final boundary adjustment map and boundary description prepared by the Forest
			 Service.
			(b)Availability and
			 correctionThe maps referred
			 to in subsection (a) shall be on file and available for public inspection in
			 the Office of the Regional Forester, Atlanta, Georgia. The Secretary of
			 Agriculture may make minor corrections to the maps.
			(c)Land
			 acquisitionSubject to the
			 appropriation of funds to carry out this subsection and the consent of the
			 owner of the private land included within the boundaries of Pisgah National
			 Forest by subsection (a), the Secretary of Agriculture shall acquire the
			 private land.
			(d)Management of
			 acquired landAny federally-owned lands that have been or
			 hereafter may be acquired for National Forest System purposes within the
			 boundaries of Pisgah National Forest, as modified by subsection (a), shall be
			 managed as lands acquired under the Act of March 1, 1911 (commonly known as the
			 Weeks Act), and in accordance with the other laws and regulations pertaining to
			 the National Forest System. Nothing in this subsection shall limit the
			 authority of the Secretary of Agriculture to adjust the boundaries of Pisgah
			 National Forest pursuant to sections 10 and 11 of such Act (16 U.S.C. 519,
			 521).
			(e)Relation to Land
			 and Water Conservation Fund ActFor purposes of section 7 of the
			 Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries
			 of Pisgah National Forest, as modified by subsection (a), shall be considered
			 to be boundaries of Pisgah National Forest as of January 1, 1965.
			
